DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function (in this instance, the term is “unit”); 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” (in this instance, the term is “that”); and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (the term “unit”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to the claimed “model creation unit, the “sensor map creation unit”, the “machine map creation unit” and the “condition monitoring unit” the Figures show these elements as elements 26, 24, 25 and 27, respectively. However, since there is not sufficient structure that adequately defines the “units” as they are merely represented as “black boxes” graphically in Figure 2, possession of the claimed invention is brought into question.

The claim limitation “unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification (written description, drawings, etc.) do not set forth any structure sufficient to render the use of the term clear and definite. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:

(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(b)      Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

(c)      Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(a)      Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a));

(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolandavelu et al., U.S. Patent Application Publication No. 2017/0102982.

As per claim 1, Kolandavelu et al. discloses a condition monitoring system that collects operation data from a machine and monitors a condition of the machine, the condition monitoring system (e.g. See [0001] – [0006]), comprising:

a storage unit (e.g. Figure 8) that stores:

information indicating components of a first machine for which a model for a sensor data analysis has been created and components of a second machine for which the model is newly created (e.g. interpreted to correspond to the existing and non-existing model components; See [0024]);

information indicating a correspondence relationship between the components of the first machine and the components of the second machine (e.g. See Figure 7, element 708); and 

information relating to the model (this feature is interpreted to be inherent to the model(s) having data associated with them to begin with);

a model creation unit (e.g. Figure 8) that:

creates model candidates of the second machine from the model similar to the second machine by using the information stored in the storage unit (e.g. See Figure 7, element 712); and 

creates information relating to a model candidate selected via an input unit out of the model candidates as the model of the second machine (e.g. See Figure 7, element 714); and

a display unit that displays the model candidates (e.g. See [0032]).


Claims 1 and 4-5 are also, separately, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiruta et al., JP 2015-203936 A (a translated version of this document has been included herein for the applicant’s convenience).

As per claim 1, Hiruta discloses all of the features of pending claim 1 by disclosing a condition monitoring system (element 100) that collects operational data (various sensor data) from a machine (machine 1) and monitors the condition of the machine, wherein when newly creating a model (diagnostic model) for analyzing sensor data from the machine, pre-existing models for machines resembling the machine for which a model is to be newly created are created and displayed as model candidates (candidate diagnostic models), and information pertaining to a model candidate from among the model candidates is selected via an input unit (input unit 220) and is set as the model for the machine for which a model is to be newly created (e.g. See Figure 6 and 14 as well as [0002] and [0019]-[0052]).

Furthermore, it is clear that the information indicating machines, information indicating correspondence relationships between machines and information pertaining to models is being stored.

As per claims 4 and 5, Hiruta et al. further discloses evaluating performance (interpreted to correspond to accuracy) with respect to inaccurate information, etc., and displaying candidate diagnostic models in order of the result of the evaluation (e.g. See [0050] and [0051]).


Allowable Subject Matter
Claims 2-3 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if re-written to overcome the outstanding rejections formed under 35 U.S.C. 112(b), as discussed from above in this office action.
As per claim 2, the prior art of record fails to teach or adequately suggest the utilization of a sensor mapping feature, as claimed, in combination with the other claimed features and or limitations as claimed.

As per claim 3, the prior art of record fails to teach or adequately suggest the utilization of a machine mapping feature for the components of the machines, as claimed, in combination with the other claimed features and or limitations as claimed.

As per claims 6 and 7, the prior art of record fails to teach or adequately suggest the utilization of a condition monitoring unit, as claimed, in combination with the other claimed features and or limitations as claimed.


Allowable Subject Matter
The closest art of record, that was not replied upon with respect to any potential art rejections are believed to be the following:

(1)	MEHTA et al., U.S. Patent Application Publication No. 2015/0149134 discloses a data processing method comprising storing one or more generic machine operating definitions, wherein each of the generic machine operating definitions describes expected operational behavior of one or more types of machines during one or more operating states; analyzing operating data that describes past operation of a plurality of machines of a plurality of types; based at least in part on the operating data and the one or more generic machine operating definitions, generating and storing one or more machine operating models that describe expected operational behavior corresponding to a plurality of operating states of the plurality of machines; wherein the one or more machine operating models comprise a plurality of data patterns, wherein each of the data patterns is associated with a different set of one or more operating states of one or more machines; wherein the method is performed by one or more computing devices;

(2)	Mazzaro et al., U.S. Patent Application Publication No. 2013/0024179 discloses a means for acquiring measurements of one or more operating parameters of a turbine engine, wherein the system further includes means for determining an estimated value of a performance parameter of interest at a current time based at least partially upon the acquired measurements, means for adjusting a deterioration model at the current time based on a historical set of estimated values from previous times, and means for forecasting performance changes in the turbine engine based on the adjusted deterioration model; and

(3)	Mazzaro et al., U.S. Patent Application Publication No. 2014/0129187 which discloses a system that includes a model library configured to model a system, wherein the model library comprises a plurality of subsystem models, and each of the plurality of subsystem models is configured to derive a reliability measure, wherein the system further includes a fault tolerance input and a maintenance policy input, and wherein the system further includes a dynamic risk calculation engine (DRCE) configured to use a user-defined set of the plurality of subsystem models, the fault tolerance input and the maintenance policy input, to derive a system risk for an apparatus.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        August 6, 2022
/RDH/